            Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ATHENS DIVISION

 GENE THROWER, individually and on                    :
 behalf of others similarly situated,                 :   CIVIL ACTION FILE NO. 3:19-cv-00066-
                                                      :   CAR
        Plaintiff,                                    :
                                                      :
 v.                                                   :
                                                      :   FIRST AMENDED COMPLAINT –
 MATRIX WARRANTY SOLUTIONS, INC.                      :   CLASS ACTION
 d/b/a ELEMENT PROTECTION, VALIANT                    :
 AUTO LLC d/b/a AUTOMOTIVE                            :
 SERVICES CENTER, and MICHAEL                         :   JURY TRIAL DEMANDED
 KASICK                                               :
                                                      :
        Defendants.                                   :
                                                  /

                                     Preliminary Statement

       1.       Plaintiff Gene Thrower (“Plaintiffs”) brings this action to enforce the consumer-

privacy provisions of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a

federal statute enacted in response to widespread public outrage about the proliferation of

automated and prerecorded telephone calls, which, Congress found, were rightly regarded as in

invasion of privacy. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

       2.       The Plaintiffs allege that Matrix Auto Warranty Solutions, Inc. (“Matrix”)

commissioned automated and pre-recorded telemarketing calls to Plaintiffs and other putative

class members without their consent.

       3.       Mr. Thrower’s pre-recorded calls were made to him pursuant to an arrangement

between Matrix and Valiant Auto LLC d/b/a Automotive Services Center (“Automotive Services

Center”), a vendor for Matrix, who telemarketed Matrix's services at Matrix’s direction, using

the call center operated by defendant Michael Kasick.
             Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 2 of 17



        4.       The Plaintiff and putative class members never consented to receive these calls.

Because automated dialing campaigns generally place calls to hundreds of thousands or even

millions of potential customers en masse, the Plaintiff brings this action on behalf of a proposed

nationwide class of others who received illegal robocalls from or on behalf of the defendants.

        5.       A class action is the best means of obtaining redress for the Defendants’ wide-

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                Parties

        6.       Plaintiff Gene Thrower resides in this District.

        7.       Defendant Valiant Auto LLC d/b/a Automotive Services Center is a Nevada

limited liability company based in Santa Ana, CA 92705. Automotive Services Center facilitates

telemarketing calls and signs up customers for Matrix into this District, as it did with Mr.

Thrower.

        8.       Defendant Michael Kasick operates a telemarketing call center based in Colorado

used by Automotive Services Center to make pre-recorded telemarketing calls in order to solicit

new customers for Matrix Warranty Solutions. Mr. Kasick made calls into this District, as he did

with Mr. Thrower.

        9.       Defendant Matrix Warranty Solutions, Inc. is a corporate entity registered in

Nevada, yet maintains its principal place of business at 3100 McKinnon Street, Suite 440,

Dallas, Texas 75201. It regularly conducts business in this District, as it attempted to do with the

Plaintiffs.




                                                   2
             Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 3 of 17



                                        Jurisdiction & Venue

       10.       The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

       11.       The Court has general jurisdiction over the defendants because they engaged in

nationwide telemarketing conduct, including into this District.

       12.       Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part of the

events or omissions giving rise to the claim occurred in this District, as the automated calls were

commissioned into this District.

                                        TCPA Background

         13.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

 telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

 can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

 No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

 The National Do Not Call Registry

         14.     The National Do Not Call Registry allows consumers to register their telephone

 numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

 See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored indefinitely, or until

 the registration is cancelled by the consumer or the telephone number is removed by the database

 administrator.” Id.

         15.     The TCPA and implementing regulations prohibit the initiation of telephone

 solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47 C.F.R.

 § 64.1200(c)(2).

 The TCPA Prohibits Automated Telemarketing Calls



                                                   3
          Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 4 of 17



        16.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii). The

TCPA provides a private cause of action to Throwers who receive calls in violation of 47 U.S.C.

§ 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

        17.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        18.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        19.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”




                                                 4
          Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 5 of 17




In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

         20.   “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

         21.   “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

         22.   The New York Times reported on the skyrocketing number of robocall complaints

and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s Bad.

Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.

(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

can-do-about-them-1530610203.

         23.   Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.



                                               5
           Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 6 of 17



          24.   According to online robocall tracking service “YouMail,” 5.2 billion robocalls

were placed in March 2019 at a rate of 168.8 million per day. www.robocallindex.com (last

visited September 3, 2019). YouMail estimates that 2019 robocall totals will exceed 60 billion.

See id.

          25.   The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data (last

visited September, 2019).

                                        Factual Allegations

          26.   Matrix Warranty provides extended warranty services to consumers.

          27.   To generate business through sales, Matrix Warranty relies on telemarketing.

          28.   However, Matrix Warranty’s contact with the potential new customers is limited,

and the telemarketing is conducted by third parties.

          29.   One of Matrix Warranty’s strategies for telemarketing involves the use of an

automatic telephone dialing system (“ATDS”) to solicit business by third parties.

          30.   Matrix Warranty also strategies for telemarketing involves the use of pre-recorded

messages to solicit business by third parties.

          31.   Matrix Warranty engages this use of this equipment and the technology of

recorded messages because it allows for thousands of automated calls to be placed at one time,

but its telemarketing representatives, who are paid by the hour, only talk to individuals who pick

up the telephone.

          32.   Through this method, Matrix Warranty shifts the burden of wasted time to the

consumers it calls with unsolicited messages.



                                                 6
         Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 7 of 17



Calls to The Plaintiff Thrower

       33.     Plaintiff Thrower is a “Person” as defined by 47 U.S.C. § 153(39).

       34.     Mr. Thrower’s telephone number, (706) 410-XXXX, is registered to a cellular

telephone service.

       35.     Mr. Thrower’s cellular telephone has been registered on the National Do Not Call

Registry since December of 2018.

       36.     Mr. Thrower’s cellular telephone number is only used for residential purposes.

       37.     Mr. Thrower was called by Automotive Services Center using Mr. Kasisck’s call

center on behalf of Matrix on at least two dates: February 22, 2019 and February 27, 2019.

       38.     The February 22, 2019 call was from Caller ID (706) 521-0302.

       39.     When Mr. Thrower answered, a pre-recorded message was played.

       40.     The pre-recorded message advertised warranty services.

       41.     The purpose of the calls was to sell Matrix's warranty services to Mr. Thrower.

       42.     In fact, Automotive Services Center contacted Mr. Thrower’s counsel at Matrix’s

request regarding the telemarketing calls.

       43.     Automotive Services Center called Mr. Thrower’s same cellular telephone on

February 27, 2019.

       44.     The February 22, 2019 call was from Caller ID (706) 200-3679.

       45.     Upon answering the call, Mr. Thrower heard a long pause.

       46.     Mr. Thrower said hello several times with no response.

       47.     Mr. Thrower then heard a click and pause noise distinctive of calls made using a

type of automatic telephone dialing system (“ATDS”).

       48.     Again, the Plaintiff was offered warranty services.



                                                7
          Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 8 of 17



        49.     These warranty services were intended to promote Matrix products.

        50.     Mr. Kasick made the calls for Automotive Services Center and dictated control of

that program by selecting the equipment that was used and physically dialing or instructing other

to physically dial the calls.

        51.     Plaintiff had not consented to receive Defendants’ calls prior to the receipt of

these calls.

                                         Matrix’s Liability

        52.     For more than twenty years, the FCC has explained that its “rules generally

establish that the party on whose behalf a solicitation is made bears ultimate responsibility for

any violations.” In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

        53.     In its January 4, 2008 ruling, the FCC likewise held that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

        54.     In fact, the Federal Communication Commission has instructed that sellers such

as Matrix may not avoid liability by outsourcing telemarketing to third parties such as

Automotive Services Center.

        [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
        activities to unsupervised third parties would leave consumers in many cases
        without an effective remedy for telemarketing intrusions. This would particularly
        be so if the telemarketers were judgment proof, unidentifiable, or located outside
        the United States, as is often the case. Even where third-party telemarketers are
        identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
        that physically places the call would make enforcement in many cases substantially
        more expensive and less efficient, since consumers (or law enforcement agencies)
        would be required to sue each marketer separately in order to obtain effective relief.
        As the FTC noted, because “[s]ellers may have thousands of ‘independent’


                                                  8
           Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 9 of 17



         marketers, suing one or a few of them is unlikely to make a substantive difference
         for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

         55.    On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone marketing “may be held vicariously

liable under federal common law principles of agency for violations of either section 227(b) or

section 227(c) that are committed by third-party telemarketers.”1

         56.    Matrix is liable for the calls initiated by Automotive Services Center through its

call center operator Michael Kasick.

         57.    Matrix hired Automotive Services Center to sell its services using telemarketing

calls.

         58.    In fact, Automotive Services Center can bind Matrix in a warranty contract, a

hallmark of agency.

         59.    Matrix knew (or reasonably should have known) that Automotive Services Center

was violating the TCPA on its behalf and failed to take effective steps within its power to force

the telemarketer to cease that conduct.

         60.    Any reasonable seller that accepts telemarketing call leads from lead generators

would, and indeed must, investigate to ensure that those calls were made in compliance with

TCPA rules and regulations.

         61.    In fact, Matrix has been named in multiple lawsuits for the calling conduct of its

third-party call centers.

         62.    Matrix also controls the calling conduct of its third-party call centers by:



1     In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).

                                                  9
         Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 10 of 17



                a. Limiting the geographic areas to which they can make calls;

                b. Instructing them on the amount of leads they will accept;

                c. Dictating the specific contracts and warranties that they can offer; and

                d. Prohibiting them from calling certain numbers.

        63.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46). Evidence of circumstances pointing to apparent authority

on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

                                      Class Action Allegations

        64. As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil Procedure,

Plaintiff brings this action on behalf of a class of all other persons or entities similarly situated

throughout the United States.

        65. The classes of persons Plaintiff proposes to represent is tentatively defined as:

        National Do Not Call Registry Class

        All persons in the United States who, from four years prior to the filing of this
        action: (1) Defendants (or an agent acting on behalf of Defendants) made (2) two
        or more telemarketing calls (3) promoting Matrix products or services; (4) to a
        residential phone number that was listed on the National Do Not Call Registry for
        at least 30 days before the first call; and (5) within any twelve-month period.

        Robocall Class

        All persons in the United States who, from four years prior to the filing of this
        action: (1) Defendants (or an agent acting on behalf of Defendants) made (2) one
        or more telemarketing calls (3) promoting Matrix products or services; (4) using a
        pre-recorded message or Automatic Telephone Dialing System; (5) to a cellular
        telephone.



                                                  10
         Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 11 of 17



Both are referred to as the “Classes”.

        66.     Excluded from the Classes are counsel, the Defendants, and any entities in which

the Defendants have a controlling interest, the Defendants’ agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

        67.     The Classes as defined above are identifiable through phone records and phone

number databases.

        68.     The potential Class members number at least in the thousands. Individual joinder

of these plaintiffs is impracticable.

        69.     Plaintiff Thrower is a member of the Classes.

        70.     There are questions of law and fact common to Plaintiff and to the proposed

Classes, including but not limited to the following:

                a. Whether Defendants violated the TCPA by using automated calls to contact

putative class members cellular telephones;

                b. Whether Defendants placed calls without obtaining the recipients’ prior

express invitation or permission for the call;

                c. Whether the Plaintiffs and the class members are entitled to statutory damages

because of Defendants’ actions.

        71.     The Plaintiff’s claims are typical of the claims of class members.

        72.     The Plaintiff is an adequate representative of the Classes because their interests do

not conflict with the interests of the Classes, they will fairly and adequately protect the interests

of the classes, and counsel skilled and experienced in class actions, including TCPA class

actions, represent them.




                                                 11
           Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 12 of 17



          73.   Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendants and/or their

agents.

          74.   The likelihood that individual members of the classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

          75.   The Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.


                                            Legal Claims

                                 FIRST CAUSE OF ACTION
                Statutory Violations of the Telephone Consumer Protection Act
                                     (47 U.S.C. 227, et seq.)
                                on behalf of the Robocall Class

          76.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          77.   Defendants violated the TCPA by sending, or causing to be sent via an agent, pre-

recorded messages to the cellular telephones of Plaintiffs and members of the Robocall Class

without their prior express written consent.

          78.   As a result of the Defendants’ violations of 47 U.S.C. § 227 et seq., Plaintiffs and

Robocall Class members are entitled to an award of $500 in statutory damages for each and

every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).




                                                  12
           Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 13 of 17



          79.   Plaintiffs and Robocall Class members are also entitled to and do seek injunctive

relief prohibiting the Defendants from advertising their goods or services, except for emergency

purposes, using a pre-recorded voice in the future.


                           SECOND CAUSE OF ACTION
 Knowing and/or Willful Violation of the Telephone Consumer Protection Act (47 U.S.C.
                                      227, et seq.)
                              on behalf of Robocall Class

          80.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          81.   Defendants violated the TCPA by sending, or causing to be sent via an agent, text

messages to the cellular telephones of Plaintiffs and members of the Robocall Class using an

automated dialer without their prior express written consent.

          82.   As a result of the Defendants’ knowing and/or willful violations of 47 U.S.C. §

227 et seq., Plaintiffs and each member of the Robocall Class is entitled to treble damages of

$1,500 for each violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

          83.   Plaintiff and Robocall Class members are also entitled to and do seek injunctive

relief prohibiting the Defendants from advertising their goods or services, except for emergency

purposes, using a pre-recorded voice in the future.


                                THIRD CAUSE OF ACTION
                     Violation of the Telephone Consumer Protection Act
                      (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
                     on behalf of the National Do Not Call Registry Class

          84.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.




                                                  13
           Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 14 of 17



          85.   Defendants violated the TCPA and the Regulations by making, or having its agent

make, two or more telemarketing text messages within a 12-month period on Defendants’ behalf

to Plaintiff and the members of the National Do Not Call Registry Class while those persons’

phone numbers were registered on the National Do Not Call Registry.

          86.   As a result of the Defendants’ violations of 47 U.S.C. § 227 et seq., Plaintiffs and

National Do Not Call Registry Class members are entitled to an award of up to $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          87.   Plaintiff and National Do Not Call Registry Class members are also entitled to

and do seek injunctive relief prohibiting the Defendants from advertising their goods or services,

except for emergency purposes, to any number on the National Do Not Call Registry in the

future.

                              FOURTH CAUSE OF ACTION
          Knowing and/or Willful Violation of the Telephone Consumer Protection Act
                     (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
                    on behalf of the National Do Not Call Registry Class

          88.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          89.   Defendants knowingly and/or willingly violated the TCPA and the Regulations by

making, or having its agent make, two or more telemarketing text messages within a 12-month

period on Defendants’ behalf to Plaintiff and the members of the National Do Not Call Registry

Class while those persons’ phone numbers were registered on the National Do Not Call Registry.

          90.   As a result of the Defendants’ knowing and/or willful violations of 47 U.S.C. §

227 et seq., Plaintiff and each member of the National Do Not Call Registry Class is entitled to

treble damages of up to $1,500 for each and every violation of the statute, pursuant to 47 U.S.C.

§ 227(b)(3).


                                                  14
           Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 15 of 17



          91.    Plaintiff and National Do Not Call Registry Class members are also entitled to

and do seek injunctive relief prohibiting the Defendants from advertising their goods or services,

except for emergency purposes, to any number on the National Do Not Call Registry in the

future.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

          A.     Injunctive relief prohibiting Defendants from calling telephone numbers

advertising their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry or to any cellular telephone numbers using an ATDS and/or

artificial or prerecorded voice in the future;

          B.     As a result of the Defendants’ willful and/or knowing violations of 47 U.S.C.

§ 227(b)(1), Plaintiff seeks for himself and each Robocall Class member treble damages, as

provided by statute, of $1,500 for each and every violation of the TCPA;

          C.     As a result of Defendants’ statutory violations of 47 U.S.C. § 227(b)(1), Plaintiff

seeks for himself and each Robocall Class member $500 in statutory damages for each and every

violation of the TCPA;

          D.     As a result of the Defendants’ willful and/or knowing violations of 47 C.F.R. §

64.1200(d), Plaintiff seeks for himself and each member of the National Do Not Call Registry

Class treble damages, as provided by statute, of up to $1,500 for each and every violation of the

TCPA;




                                                  15
         Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 16 of 17



       E.      As a result of Defendants’ statutory violations of 47 C.F.R. § 64.1200(d), Plaintiff

seeks for himself and each member of the National Do Not Call Registry Class up to $500 in

statutory damages for each and every violation of the TCPA;

       F.      An award of attorneys’ fees and costs to counsel for Plaintiffs and the Class as

permitted by law;

       G.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiffs as counsel for the Class;

       H.      Such other relief as the Court deems just and proper.



       Plaintiffs request a jury trial as to all claims of the complaint so triable.

Dated: September 18, 2019              PLAINTIFF, individually and
                                       on behalf of others similarly situated,

                                       By:

                                       /s/ Anthony I. Paronich
                                       Anthony I. Paronich, Pro Hac Vice
                                       anthony@paronichlaw.com
                                       PARONICH LAW, P.C.
                                       350 Lincoln Street, Suite 2400
                                       Hingham, Massachusetts 02043
                                       Telephone: (617) 738-7080
                                       Facsimile: (617) 830-0327

                                       Andrew W. Heidarpour, Pro Hac Vice
                                       aheidarpour@hlfirm.com
                                       HEIDARPOUR LAW FIRM, PPC
                                       1300 Pennsylvania Avenue NW, 190-318
                                       Washington, DC 20004
                                       Telephone: (202) 234-2727




                                                    16
Case 3:19-cv-00066-CAR Document 7 Filed 09/18/19 Page 17 of 17



                      /s/ Steven H. Koval
                      Steven H. Koval
                      Georgia Bar No. 428905
                      3575 Piedmont Road
                      Building 15, Suite 120
                      Atlanta, GA 30305
                      Telephone: (404) 513-6651
                      Facsimile: (404) 549-4654
                      shkoval@aol.com




                              17
